ACCEPTED
                                                                03-14-00737-CV
                                                                        4019153
                                                       THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             2/4/2015 1:33:11 PM
                                                               JEFFREY D. KYLE
                                                                          CLERK
                  No. 03-14-00737-cv

                                              RECEIVED IN
                                         3rd COURT OF APPEALS
        _____________________________________AUSTIN, TEXAS
                                         2/4/2015 1:33:11 PM
              IN THE THIRD COURT OF APPEALSJEFFREY   D. KYLE
                                                 Clerk

                     AUSTIN, TEXAS

        _____________________________________

CHASE CARMEN HUNTER v. ELEANOR KITZMAN IN HER OFFICIAL

CAPACITY AS COMMISSIONER OF INSURANCE, JULIA RATHGEBER

IN HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

        AND THE TEXAS DEPARTMENT OF INSURANCE



MOTION FOR ASSISTANCE WITH SCHEDULING REQUIRED HEARING

               IN THE UNDERLYING COURT


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                           Chase Carmen Hunter, pro se
                           340 S. Lemon Ave. #9039
                           Walnut, CA 91789
                           Telephone: 707-706-3647
                           Facsimile: 703-997-5999
                           Chase_Hunter@yahoo.com



                         -1-
TO: THE JUSTICES OF THIS COURT

On about January 21, 2015, Hunter received a notice via
email from this court that included an “Order and
Memorandum Opinion” which stated that the underlying
court   was  directed   to  hold   a   hearing  on   the
Respondents’ challenge to Hunter’s motion to proceed in
this appeal without prepayment of fees (“Motion IFP”).

Hunter has not received from the Respondents their
challenge of Hunter’s Motion IFP which they apparently
filed with this Court according to the “Order and
Memorandum Opinion”.

On January 29, 2015, at 3:09 pm CST, Hunter received a
voicemail message from Warren Vavra who is the court
administrator for the underlying court. His voicemail
message stated only that he was calling to schedule a
hearing and that he had a variety of dates to choose
from. But he did not leave the dates in his voicemail
message. He did not contact Hunter in writing.

On January 30, 2015, Hunter faxed a letter to Mr. Vavra
at 512-854-9332 which stated that Hunter had received
his voicemail message, that Hunter had not received the
Respondents’ challenge to Hunter’s Motion IFP, that
Hunter asked that the Respondents be directed to email
their challenge to Hunter at chase_hunter@yahoo.com ;
that Hunter be given 10 days to respond in writing to
said challenge, and that Mr. Vavra provide Hunter, via
facsimile at 703-997-5999, a list of possible hearing
dates to hold the hearing on the Respondents’ challenge
during which Hunter would appear by telephone.

As of yesterday’s date, the end of business on February
3, 2015, [which was the date Hunter first attempted to
file the foregoing with the clerk] Hunter has received
no correspondence from Mr. Vavra.




                        -2-
Hunter copied Cynthia Morales who is an attorney for
the   Texas    Attorney   General’s   office on  the
aforementioned fax sent to Mr. Vavra.

Hunter has received no correspondence from Ms. Morales
as of 2/3/2015.

Hunter attempted to file this document on 2/3/2015 [and
served the Respondents with this attempted document]
but it was rejected by the clerk for non-compliance
with Tex. R. App. P. 10.1(a)(5) [even though the
document itself was certified and specifically outlined
attempts to conference on the issues].

Since the clerk’s rejection received on 2/4/2015,
Hunter has supplemental information as follows:

Hunter received an email from Ms. Morales on 2/4/2015
at chase_hunter@yahoo.com in which she stated that she
mailed the challenge to Hunter’s Motion IFP to an
incorrect address which Hunter believes was an innocent
mistake.

Ms.   Morales    emailed   documents   to   Hunter   at
chase_hunter@yahoo.com on 2/4/2015 which appear to
provide the documents that Hunter describes herein but
Hunter has not had time to review the documents yet.

Ms. Morales stated that she mailed said documents to
Hunter via regular first-class mail and certified mail
on 2/4/2015 to the correct mailing address for Hunter.

WHEREFORE, Hunter enters this request that this court
direct the underlying court to communicate with Hunter
in writing.

As has been explained in this    appeal, the clerk of the
underlying court has inserted   fraudulent documents into
the record and has refused       to provide Hunter with
services that the clerk is       statutorily required to
provide.   In addition, the     judge of the underlying


                        -3-
court has refused to respond to any motions Hunter has
filed with the underlying court and with the judge
directly.   For these reasons, all communications with
the underlying court must be in writing.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                      CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________               2/4/2015
Chase Carmen Hunter

   CERTIFICATION PURSUANT TEX R. APP. P. 10.1(a)(5)

I, Chase Carmen Hunter, certify that I did attempt to
resolve the issues described herein as described herein.
I did contact Mr. Vavra, the Respondents, and Cynthia
Morales by email and/or facsimile as described herein
on January 30, 2015, to discuss the issues described
herein prior to filing this motion; and I received no
response from Mr. Vavra and received a response from Ms.
Morales on 2/4/2015 as described herein.


__________________               2/4/2015
Chase Carmen Hunter

                CERTIFICATE OF SERVICE


                          -4-
I HEREBY CERTIFY that a true and correct copy of the
foregoing was served upon the parties shown below as
indicated on February 4, 2015:


Eleanor Kitzman, Julia Rathgeber, and the Texas
Department of Insurance
By email on January 15, 2015 at
ChiefClerk@tdi.state.tx.us
Facsimile: 512-490-1064


Cynthia A. Morales
Assistant Attorney General
By Email on January 15, 2015 at
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348



Chase Carmen Hunter




                        -5-